Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 1, (and claims 2-18 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “a single sealing element arranged at an end of the anchor and configured to provide a first seal between the anchor and the formwork panel and to provide a second seal between the anchor and the tie rod when the anchor resides inside the through opening of the formwork panel” as recited within lines 6-9 of claim 1. The specification is not clear and complete as to a “single sealing element” serving to provide a seal between the anchor and the formwork panel and to provide a seal between the anchor and the tie rod. The disclosed sealing ring appears to seal between only the anchor and the tie rod.
The language of claim 1 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the sealing element including a first sealing ring having an outer wall configured to be supported against the inner wall of the formwork 
The language of claim 1 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “when the first sealing ring has an inner wall that is . . .” It is not clear whether or not claim 11 is reciting a conditional.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewka et al. 2008/0173788.    As for claim 1, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), Brewka et al. discloses, Figs. 10 and 11-15 for example, an anchoring apparatus comprising: 

a housing 68 for receiving a part of the tie rod; and
a single sealing element 80, 60, 42, 44, 78 arranged at an end of the anchor and configured to provide a first seal 80 or 60 between the anchor and the formwork panel and to provide a second seal 42, 44, 78 between the anchor and the tie rod when the anchor resides inside the through opening of the formwork panel, the single sealing element including a first sealing ring 80, 60 having an outer wall configured to be supported against the inner wall of the formwork panel to provide the first seal, the sealing element including a second sealing ring 42, 44, 78 that is configured to be supported against the tie rod to provide the second seal.	
As for claim 2, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), the second sealing ring is disposed at an end of the anchor (as at 42 or 78).
As for claim 3, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), the first sealing ring 60 is harder than the second sealing ring 44, 42, 78.
As for claim 4, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), the anchor includes a tubular extension having an end, (end portion or end extension of 68), the sealing element 80, 60, 44, 42, 78 being arranged on the end of the tubular extension.

As for claim 6, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), the second sealing ring 42, 44, 78 has a diameter that is equal to or smaller than a diameter of a section of the tie rod 62 on which the second sealing ring is configured to be supported. 
As for claim 7, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), the second sealing ring 42, 44, 78 has a diameter that is equal to or smaller than a diameter of a section of the tie rod 62 on which the second sealing ring is configured to be supported.
As for claim 11, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), the sealing element includes an outer guiding ring, (crest of thread 84), diametrically projecting with respect to the remainder of the sealing element and configured for guiding the anchor inside the through opening of the first formwork panel.
As for claim 17, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), the through opening of the formwork panel has an outlet opening from which at least a part of the second sealing ring projects. Claim 17 is directed to an element that has not been positively presented to form the claimed invention to be patented. Thus, Brewka et al. serves to read upon the claimed anchoring apparatus.

.

Claim(s) 1, 13, 14, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbott 3,907,244.    As for claim 1, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), Abbott discloses, Figs. 1, 3 and 4 for example, an anchor configured to reside inside a through opening of a formwork panel of a vertical formwork through which a tie rod extends, the through opening being defined by an inner wall and extending between a first side and a second side of the formwork panel, the anchor comprising:
a housing 152, 252 for receiving a part of the tie rod; and
a single sealing element arranged at an end of the anchor and configured to provide a first seal between the anchor and the formwork panel and to provide a second seal between the anchor and the tie rod when the anchor resides inside the through opening of the formwork panel, the single sealing element including a first sealing ring 160, 161 having an outer wall configured to be supported against the inner wall 130 of the formwork panel to provide the first seal, the sealing element including a second sealing ring, (e.g., end of 158), that is configured to be supported against the tie rod to provide the second seal.

As for claim 12, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), the single sealing element 97 is made of rubber, (col, 3, lines 26-64).
As for claim 17, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), the through opening of the formwork panel has an outlet opening from which at least a part of the second sealing ring projects. Claim 17 is directed to an element that has not been positively presented to form the claimed invention to be patented. Thus, Abbott serves to read upon the claimed anchoring apparatus.
As for claim 18, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), the through opening of the formwork panel has an outlet opening from which a part of the first sealing ring projects. Claim 17 is directed to an element that has not been positively presented to form the claimed invention to be patented. Thus, Abbott serves to read upon the claimed anchoring apparatus.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-8 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-17 of U.S. Patent No. 10,815,683. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 and 11-18 are generic to all that is recited within claims 4-17 of U.S. Patent No. 10,815,683. In other words, claims 4-17 of U.S. Patent No. 10,815,683 fully encompass the subject matter of claims 1-8 and 11-18 and therefore anticipate claims 1-8 and 11-18. Since claims 1-8 and 11-18 are anticipated by claims 4-17 of the patent, they are not patentably distinct from claims 4-17 of U.S. Patent No. 10,815,683. Thus, the invention of claims 4-17 of the patent is in effect a “species” of the “generic” invention of claims 1-8 and 11-18. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-8 and 11-18 are fully anticipated, (fully encompassed), by claims 4-17 of the patent, claims 1-8 and 11-18 are not patentably distinct from claims 4-17 of U.S. Patent No. 10,815,683, regardless of any additional subject matter present in claims 4-17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







                                                               /MICHAEL SAFAVI/                                                                          Primary Examiner, Art Unit 3631                                                                                                                              



















MS
September 26, 2021